[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed in part; reversed and remanded in part. See Opinion and Judgment Entry. [NADER] (FORD) (O'NEILL)
CHILD CUSTODY/UCCJA:
The word "home state" used in Ohio's UCCJA does not apply to foreign countries. Thus, South Africa cannot be considered the child's home state when applying the UCCJA. Appellant, further, failed to demonstrate that, even if South Africa were to be considered as a possible home state, the trial court erred by determining that Ohio was the proper forum for the instant child custody dispute.
CHILD SUPPORT/WORKSHEET:
A trial court is without discretion to award child support without completing a child support worksheet pursuant to R.C 3113.215.
PERSONAL JURISDICTION/FRAUDULENT SERVICE:
Appellant failed to meet his burden to prove that appellee fraudulently induced him within the court's reach to serve him.